DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                      Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.

                                                 Ex Parte Quayle Action       
          Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 ©.G. 213, (Comm'r Pat. 1935).           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          This application is in condition for allowance except for the following formal matters:
2.        Claims 1-13 are objected to because of the following informalities:
           Regarding claim 1, lines 1-19, for clarification purpose, lines 1-19 should recite as follow:
      A marking device (02) for marking circuit boards (04) tested by means of a test device (01, 08), wherein the marking device (02) can be fixed to the test device (01, 08) in a defined target position, comprises: member (06) depending on the test resultincludes the marking member (06) and the drive mechanism (16), and wherein the quick change module (11) can be replaced without removing the fixation module (10); and        wherein the marking device (02) can be fixed to the test device (01, 08) in the defined target position by means of the fixation module (10).          Claims 2-13 are also objected as they inherit the deficiencies in claim 1.

           Regarding claims 2, 5, and 7, the term “manner” should be deleted.
           Regarding claims 3-5, 7 and 10, “the outer circumference” and “the inner circumference” should be changed to --- “an outer circumference” and “an inner circumference”---. 

                                                           Reason for Allowance
3.       Claims 1-14 are objected, but would be allowable if corrected to overcome the claim objections set forth above in this Office action.
4.      The following is a statement of reasons for the indication of allowable subject matter:  
          a.   The closest references are found based on the updated search:
             Antonello (US. Pat. 5523698) discloses a marking system fixture for circuit board testing machines for electrical testing of printed circuit boards, comprising a plurality of plates passed through by a plurality of contacts and a marking unit disposed within the fixture, characterized by the fact that the marking unit comprises at least one marking element having at least one mobile assembly which is connected to said at least one marking element and is movable between a resting position in which said at least one marking element is disposed inside the fixture and a working position in which the marking element extends from said fixture at said first side thereof for engaging a printed circuit board received on the fixture in order to mark it; and actuating means for initiating movement of said mobile assembly between said resting and working positions is provided at an opposite second side of the fixture, said actuating means comprising pin-actuatable elements for enabling triggering thereof by at least some of the plurality of contact pins of a testing machine in which said fixture is mountable other of said plurality of contact pins of the testing machine triggering said plurality of contacts.  (see the specification for more details). 
             Dragan (US. Pat. 6642708) discloses a test system comprising: a fixture having a surface that is configured to contact a circuit board; a control unit coupled to the fixture such that it is capable of sending test signals to the fixture; the fixture further configured to transfer test signals from the control unit to the circuit board and to transfer test signals from the circuit board to the control unit; a marker assembly mounted in the fixture and coupled to the control unit, the marker assembly configured to receive an actuating signal from the control unit when the test signal meets selected criteria, the marker assembly comprising an actuating device and a guide cylinder; and the actuating device actuating through the guide cylinder in a direction toward the circuit board upon receiving the actuating signal such that it physically contacts the circuit board and marks it (see claim 1 and the abstract for more details).
            Nakamura (US. Pat. 4568879) discloses a marking apparatus has an arm with a seat section for enabling the arm to be mounted on a support plate, in the proximity at one of its ends. A main body of an actuating section is fixedly secured to one surface of the arm in the proximity of its other end. The main body of the actuating section has a function of placing a "defective mark" on a defective semiconductor chip, in response to a signal applied thereto. (see the specification for more details).

           b.     Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:              “…. the marking member (06) can be driven by a drive mechanism (16) in order to apply a marking to the surface (05) of the circuit board (04) by an operating movement of the marking member (06) depending on the test result, wherein the marking device (02) comprises a fixation module (10) and a quick change module (11), wherein the marking device (02) can be fixed to the test device (01, 08) in the defined target position by means of the fixation module (10), and wherein the quick change module (11) comprises the marking member (06) and the drive mechanism (16), and wherein the quick change module (11) can be replaced without removing the fixation module” as claimed in independent claim 1. 
                                                                  Conclusion5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/30/2022